Appellant urges that this court was in error in its original opinion herein wherein we failed to sustain his bills of exceptions Nos. 21 and 22.
Both of these bills refer to the closing argument of the State's attorney, and, according to our previous holding herein, were based upon certain testimony in the record not properly objected to in the trial of this cause.
Bill No. 22 complains of the statement of the State's attorney in his closing speech, as follows: "Did you ever hear of people getting killed for knowing too much?" The State had shown that the house of the deceased's brother was burning at the time of this killing, and at the scene of the fatal difficulty there had been some conversation and charges relative to appellant's connection with this burning house. We think the remarks were proper deductions from the testimony in view of such proof by the State.
We think this case was properly disposed of in our original opinion.
The motion will be overruled.